IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 21, 2009

                                     No. 09-30008                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



VIKTOR PAVLOVICH MYTYUK

                                                   Petitioner - Appellant
v.

Warden YOUNG

                                                   Respondent - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                  (08-CV-1338)


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Victor Pavlovich Mytyuk appeals the district court’s denial of his petition
for writ of habeas corpus. Mytyuk is a native and citizen of Ukraine. He entered
the United States as a visitor on March 28, 2001. On July 5, 2007 he was taken
into custody on the grounds that he had remained in the United States longer
than permitted and for failing to comply with the conditions of his admission.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                       No. 09-30008

      Formal requests for issuance of travel documents for petitioner’s return
to the Ukraine were made on April 24, May 15 and May 19 of 2008. On May 20,
2008, the Embassy of the Ukraine responded by notifying immigration officials
that the forms were missing and provided the forms to the officials. Petitioner
has consistently refused to complete the passport application required by the
Ukraine for issuance of travel documents.
      Petitioner filed this habeas petition claiming that he has been detained
beyond the 90 day statutory removal period under 8 U.S.C. § 1231(a)(1).
However, as the petitioner has consistently refused to “make a timely
application in good faith for travel documents” the removal period was lawfully
extended under 8 U.S.C. § 1231(a)(1)(C).1 Petitioner has also filed motions for
release from detention, to institute proceedings, for oral argument, to appoint
counsel for oral argument or alternatively for representation by a lay person, to
strike appellee’s brief and to file a motion regarding postdated brief. These
motions are DENIED.             The district court’s denial of habeas corpus in
AFFIRMED.




      1
          See Balogun v. I.N.S., 9 F.3d 347, 350-51 (5th Cir. 1993).

                                              2